l mi x

pecified below.

   

USM-285 is a 5-part form. Fi|| out the form and print 5 copies. Sign as needed and route as s

 

 

 

 

 

 

U'Sj' DePa"m°“t of J“Sti°e_ PROCESS RECEIPT AND RETURN
Umted States Marshals Service rim See:_,_¥ns¢( l Service 0 Pmcess b US‘_Marsha]/,
PLAINTIFF n b COURT CASE NUMBER
Domanick Bullock m M ,,1 ,) n m 1:180v1041
DEFENDANT `"" ’ ` ‘ " “' '° TYPE 0F PROCESS
Effex Managment Solutions, LLC l l c l _ Complaint, Summons, NTC
NAME oF lNDleDUAL, COMPANY, Co """ `lQN;ETQMMSCRIPTION OF PROPERTY TO SEle OR CONDEMN

 

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

SERVE Effex Management Solutions, LLC
AT
' 1302 Kingwood Drive, Kingwood, TX 77339

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sEND NOHCE 0F sERvIcE COPY To REQUESTER AT NAME ANM Number °f process to be
\_'° ,<, served with this Form 285 1
l Doman`ckB ll k '\'h> F'l b 2
l 10 S ltt C_u loc " » Number ofparties to be 2
CO lI'C 6 ~ served in this case
_ 'u
Norima, NC 27563 § MAR 019 z
Clerk . Di i ourt " Check for service
| é» Gr n f ’\’ on U.s.A.
°” s
§ 1 t `
SPECIAL [NS'I`RUCTIONS OR OTHER INFORMATION THAT WlLL §S G SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Availablefor Service): »
Fold Fold
Signature of Attomey other Originator requesting service on behalf of: iii PLAiNTIFF TELEPHONE NUMBER DATE
lIl DEFENDANT 336-332-6000 1/3/19
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total Total Process District of Distriet to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated Origin Serve ’

 

 

 

 

 

(Sig" onlyer USM 285 if more asi/l ` /
than one USM 285 is submitted) l No.o$/? No. ' ' //l/ l

I hereby certify and return that! i:i have personally served , i:i have legal evidence of service, mxecuted as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

 

 

l:i I hereby certify and retum thatI am unable to locate the individual, company, corporation, ete. named above (See remarks below)

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) m A person of suitabie age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date v Time [:i
am
$/u/idi m pm
T WW‘WWMM/»bm
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or

: including endeavors) tx (Amount of Refund*)
g " ‘ gi $0.00

REMARKS; l/,,/lq:_ggYuTC.€V/T. HA’J>L ._ i/Q)@§i~ui m ,-€>/[ih¢i

 

 

 

 

 

 

 

|’Rl\'|` 5 (`()l’| |{S; 1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE

 

4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment, FOrm USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. R€V. 12/15/80
5. ACKNOWLEDGMENT OF RECEIPT Automated Ol/OO

Case 1:18-0V-OlO41-CCE-LPA Document 18 Filed 03/11/19 Pade 1 of 3

 

USPS.com® - USPS Tracking® Results Page 1 of 2

U S PS Trac ki n g® FAQs (https:/lwww.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Remove

Tracking Number: 70141820000193784775

Your package is moving within the USPS network and is on track to be delivered to its final
destination. |t is currently in transit to the next facility.

ln-Transit

January 22, 2019 439
In Transit to Next Facility

xoeqpeed

 

Tracking History

 

Product |nformation

 

See Less

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions

FAQs (https://www.usps.com/faqsluspstracking-faqs.htm)

https://tools.us s.com/go/TrackConflrmAction?tRef=full a e&th=Z&teth8777=&tLabe... 3/l 1/2019
Ca e 1:18-0v-OlO41-CCE-LPA Docume t 8 Fl|ed 03/11/19 Paoe 2 ot3

USPS.com® ~ USPS Tracking® Results Page 2 of 2

The easiest tracking number is the one you don't have to know.

With informed Delivery®, you never have to type in another tracking number Sign up to:

See images* of incoming mai|.

)|OEquO_-_|

Automatica||y track the packages you're expecting.

Set up emai| and text alerts so you don't need to enter tracking numbers.

Enter USPS De|ivery lnstructionsTM for your mail carrier.

Sign Up

(https:l/reg.usps.comlentreg/RegistrationAction_input?

*NOTE: B|ack and white (graysca|e) images show the outside, front of letter-sized

envelopes and mai|pieces tMUy§MM'-LW#B%%wmated equipment

https: //tools.C.ussps.1.com/go/TrackCont`lrrnAction?tRef= -lful ta e&th=Z&text28777=&tLabe.. 3/11/2019
-18010v-01--CCE LP Docume F|el /131/19 Paoe 3 of 3

